       Case 2:18-cv-00525-RSL Document 234 Filed 04/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8
     ADRIENNE BENSON AND MARY                             Case No. 2:18-cv-00525-RSL
 9   SIMONSON, individually and on behalf of all
     others similarly situated,                           ORDER GRANTING
10                                                        DEFENDANT
                              Plaintiffs,                 INTERNATIONAL GAME
11                                                        TECHNOLOGY’S MOTION
            v.                                            FOR LEAVE TO FILE AN
12                                                        AMENDED ANSWER TO FIRST
     DOUBLE DOWN INTERACTIVE, LLC, a                      AMENDED COMPLAINT
13   Washington limited liability company, and
     INTERNATIONAL GAME TECHNOLOGY, a
14   Nevada Corporation,

15                            Defendants.

16
            This matter comes before the Court on Defendant International Game Technology’s
17
     motion for leave to file an Amended Answer to the First Amended Complaint. Having considered
18
     the papers submitted, IT IS HEREBY ORDERED that:
19
                 1. The Motion for Leave to File an Amended Answer to the First Amended
20
                    Complaint is GRANTED; and
21
                 2. Defendant International Game Technology shall, within seven days of the date of
22
                    this Order, file the Amended Answer according to the requirements of LCR 15 for
23
                    the Western District of Washington.
24

25          Dated this 19th day of April, 2021.
26
                                                     Hon. Robert S. Lasnik
                                                     United Stated District Court Judge



     ORDER GRANTING MOTION
     FOR LEAVE TO FILE AMENDED ANSWER
     TO FIRST AMENDED COMPLAINT                 -2
